Citation Nr: 0510482	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1944 to July 1946.

This appeal was initially brought before the Board of 
Veterans Appeals (the Board) from actions taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

A hearing was held before a Veterans Law Judge via video 
conferencing in July 2002; a transcript is of record.

In a decision in November 2002, the Board denied entitlement 
to service connection for residuals of a stroke.  Pursuant to 
regulations then in effect, the Board also endeavored to 
develop the evidence at that time on the two remaining 
appellate issues, entitlement to service connection for 
bilateral hearing loss and tinnitus.  In the interim, the 
regulations changed, and the Board remanded the case for 
development on those issues in June 2003.

The RO subsequently granted service connection for tinnitus 
and assigned a 10 percent rating.  That issue is no longer 
part of the current appeal.  Development was accomplished on 
the defective hearing issue, a SSOC was issued, and the case 
was returned to the Board on that issue alone. 

In April 2005, a Veterans Law Judge approved the veteran's 
motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

Service connection is also in effect for residuals paralysis 
of the right peroneal nerve with foot drop (formerly 
evaluated as unspecified condition of the right leg), for 
which a 40 percent rating is now assigned.  He is also in 
receipt of special monthly compensation based on the loss of 
one foot pursuant to 38 U.S.C.A. § 1114.  Nonservice-
connected pension benefits have been in effect since 1974.  
Some other issues were raised during the course of the 
current appeal including with regard to specially adapted 
housing.  However, none of these are part of the current 
appeal.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue.

2.  The veteran was exposed to excessive acoustic trauma in 
service.

3.  The evidence of record and medical opinion raises a doubt 
as to an associative and/or significant contributory 
relationship between the veteran's inservice experiences 
and/or his service-connected tinnitus, and his current 
hearing loss. 


CONCLUSION OF LAW

Evidence of record and resolution of doubt establish 
entitlement to service connection for bilateral defective 
hearing as being due to service and/or not dissociable from 
his service-connected tinnitus.  38 U.S.C.A. §§ 1110, 1154; 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.385 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

During the pendency of this appeal, a number of changes took 
place with regard to regulations and other mandates 
concerning obligations for developing evidence and for 
ensuring due process and other matters.  There may be 
additional records available somewhere.  However, the claim 
can be resolved without those records.  And given the nature 
of the decision rendered herein, the Board finds that 
adequate development of the evidence has taken place for an 
equitable disposition of the pending appellate issue, and 
that there has been no violation of the veteran's rights. 




Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2003).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, op. cit.; and Hatlestad 
v. Derwinski, op. cit.

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's service documentation reflects that he was a 
World War II enlisted Marine during which time he was exposed 
to the acoustic trauma of gunfire including while on 
shipboard and in training circumstances.  

The veteran's service medical records show hearing acuity at 
15/15 or the equivalent, bilaterally, on both entrance and 
separation examinations but audiometric evaluations were not 
undertaken.  Similar findings were reported on an examination 
in 1947; audiometric testing was also not undertaken at that 
time. 

The veteran filed his claim for service connection for 
tinnitus and defective hearing in 1999.

At the hearing held in 2002, the veteran testified that while 
he was in the Marine Corps, while on shipboard in 1945, he 
was in close proximity to a loud gun when it went off; that 
he was without ear protection; and was seen in sick bay at 
the time for hearing loss and ringing in his ears.  Tr. at 3-
4.  He stated that others were there with him with the same 
complaints and they were all issued ear drops.  Tr. at 5.  He 
said that he has now been seen at the VA facility and has 
been issued hearing aids.  Tr. at 5.  He clarified that he 
was also a machine gunner in the Marines and that caused him 
noise exposure.  Tr. at 5.  

The veteran's partial 201 file has now been added to the 
claims file.

VA outpatient treatment records show that he had been 
prescribed and fitted and refitted for hearing aids.  
Clinical notations show consistent hearing loss, generally of 
a moderate and conductive nature at the lower frequencies 
below 1,000 Hertz, with more moderately severe to profound 
loss in both ears of a sensorineural nature above 1,000 
Hertz.  

Consistent history including in a notation dated in February 
2003 was that for 50 years, after exposure to excessive noise 
in the Marine Corps, he had had tinnitus, described as a 
constant ringing in both ears, as well as hearing loss.

On VA examination undertaken pursuant to the Board's remand 
in August 2003, the veteran said that he had been primarily a 
machinist in the Marine Corps in World War II.  Since then, 
when he worked, he was on an assembly line in what was said 
to be a quiet job, and also worked backing up a truck so 
supplies could be loaded up on it, also not a noisy job.  He 
complained of continued hearing loss following the discharge 
close to his ears of a gun on a ship in service.  He said he 
now has problems communicating particularly in noisy, crowded 
listening environments. 

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
80
90
95
LEFT
50
50
65
75
85

This is an average of 80 in the right and 69 in the left ear.  
Speech audiometry revealed speech recognition ability of 42 
percent in the right ear and of 80 percent in the left ear.  

The examiner opined that while the veteran had noise exposure 
in service, he also had a very little occupational noise 
after service.  

He concluded that 

this veteran had substantial hazardous 
noise exposure during military service, 
and it is somewhat likely that he 
separated from military service with SOME 
degree of bilateral high frequency 
hearing loss, based simply on his 
description of the incident of acoustic 
trauma that took place while he was in 
training.  In my opinion, this 
individual's bilateral hearing loss is 
less likely than not related to military 
noise exposure and more likely related to 
a combination of civilian noise exposure 
and normal aging (he is 79 years old).  
His subjective complaint of constant 
bilateral tinnitus is more likely than 
not to be related to the incident of 
acoustic trauma he described that took 
place in 1946.  (emphasis added).

The veteran has since indicated that he had no further 
clinical evidence to submit on this issue.

Analysis

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the recent certified VA audiological evaluation 
results, the veteran has a bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The issue thus before the 
Board is whether the bilateral hearing loss disability is 
related to the veteran's service.  

Until recently, there is an absence of raw audiology results 
in the file.  And the veteran has candidly acknowledged that 
while his hearing loss has been constant, it has gradually 
increased as he aged.  None of this is necessarily fatal to 
the veteran's claim if there is collateral evidence to 
otherwise support his allegations.  The Board finds that 
there is.

The Board fully appreciates the veteran's Marine Corps 
service in World War II during which time he was admittedly 
exposed to acoustic trauma of an excessive nature without ear 
protection and from which he had immediate repercussions.  
The nature of that service and circumstances thereof is 
appropriately taken into consideration pursuant to 38 
U.S.C.A. § 1154.  

When the veteran recalls that he had hearing loss concurrent 
with certain incidents involving heavy weaponry and 
exceptional noise, the Board finds him entirely credible.

It is also noted that in this, as in many cases, the causes 
of a given problem such as hearing loss, may be multiple.  In 
this case, the claim was filed decades after service; the 
veteran has in fact aged; and he now experiences some of the 
problems associated therewith.  

However, the audiometric findings on both VA and private 
testing now clearly show an overall and rather profound 
higher frequency sensorineural hearing component which is 
compatible with excessive noise exposure.  

And although physicians do not totally attribute his current 
hearing loss to his inservice noise exposure, they have 
freely acknowledged that the inservice combat exposure played 
a significant role in his hearing loss.  Under pertinent 
regulations, that is entirely sufficient.  

And, for the record, the veteran's post-service occupational 
noise exposure was seemingly minimal when compared to that 
which he experienced in service.  In this regard, it is noted 
that he has been in receipt of nonservice-connected pension 
benefits since 1974 so it would seem that his industrial 
exposure, which was modest at worst, has been virtually 
negligible for more than 3 decades.

Parenthetically, the Board would note that service-connection 
is in effect for tinnitus as a result of the same acoustic 
exposure in service.  Although this has not been fully 
addressed from an adjudicative standpoint, it is something to 
be legitimately added to the comparative mix of other 
relevant evidence in this case with regard to the origins of 
his sensorineural hearing loss.

The Board finds that there is an ample basis for weighing the 
relative merits of the arguments on both sides.  The Board 
concludes that competent evidence, viewed objectively, is at 
least in relative equipoise on the question of whether the 
veteran's bilateral sensorineural hearing loss is linked to 
military service. the circumstances of such service and/or 
his service-connected tinnitus.  Struck v. Brown, 9 Vet. App. 
145, 155 (1996); Owens v. Brown, op. cit.  The evidence is 
entirely adequate to support the medical nexus linking the 
disabilities thereto.
 
There is a medical opinion that satisfactorily supports the 
veteran's claim and the Board is constrained from offering an 
alternative opinion or judgment in opposition thereto.  This 
raises a reasonable doubt which must be resolved in the 
veteran's favor under 38 C.F.R. § 3.102 (2003); Gilbert, 1 
Vet. App. at 55.  

Accordingly, the Board concludes that entitlement to service 
connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral defective hearing is 
granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


